Mr. Chief Justioe OatoN delivered the opinion of the Court. We have decided the main question here presented in Brown v. Gorton, ante, 416, and shall spend no more time with it now. There are some questions presented, we presume, as make-weights upon the assessment of damages. One is, that the jury was sworn to try issues, instead of to assess the damages. As the defendants were present, and contested the assessment of damages, and took a bill of exceptions, they should have objected to the form of the oath, so that the proper oath could have been administered. • The principal question, however, on the assessment of damages, is, as to the use of the land. The injunction was issued early in the spring, and was dissolved in September, and during that time restrained the party from taking possession of a farm. The defendants insisted that the measure of damages was the value of the use of the land up to the time when the injunction was dissolved. We think the court properly allowed the evidence to take a wider range, and show that being kept out of the land till the first of September, occasioned the loss of the crops for the season. The question is not, what the land was worth to the complainant in the injunction suit, but what was the damage to the defendant for being kept out of possession during that period? We see nothing wrong in the rule laid down by the court. Some other minor questions are made, which we do not think necessary to examine in detail. The judgment is affirmed. Judgment affirmed.